Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the parent Application No. CN201910105557.4, has been filed on 06/09/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
¶0087 recites "a control output module 33”, however according to drawing filed on 04/19/2019 control output module is object 34.
¶0087 recites "a load collecting module 34”, however according to drawing filed on 04/19/2019 load collecting module is object 33.

Claim Objections
Claim 6 and 14 objected to because of the following informalities:  
Claim 6 and 14 recites, “a interruptible load”. This is a typographical error. The limitation should recite “an interruptible load”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 9, 13-14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recite(s) “parsing, by the grid load terminal, the test presetting message to obtain the test presetting instruction; building, by the grid load terminal, a test environment, generating a virtual action exit in the test environment when the test presetting instruction generates a record;” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the grid load terminal,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the grid load terminal” language, the claim encompasses parsing test presetting message and building a test environment. Without any specific limitation narrowing the test environment, a human mind is capable of performing the function of building a test environment based on a test message. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “receiving, by a grid load terminal, a test presetting message” and “sending, by the grid load terminal, instruction response”. When so evaluated, this additional element represents mere data gathering (receiving a test presetting message) that is necessary for use of the recited judicial exception (parsing test presetting message and building a test 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations regarding “receiving, by a grid load terminal, a test presetting message” and “sending, by the grid load terminal, instruction response” is directed to transmitting data over a network. These are recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). Therefore these limitations don’t amount to significantly more than the judicial exception.

Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “receiving information of an interruptible load sent by an extension terminal through generic object oriented substation event (GOOSE) communication; and sending a load shedding instruction to the extension terminal through GOOSE communication so that the extension terminal controls the interruptible load.” These limitations are also directed to transmitting data over a network. These are recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-

Claim 6 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 6 further recites, “receiving information of a interruptible load sent by a grid load subunit; and sending a load shedding instruction or a load restoring instruction to the grid load subunit so that the grid load subunit controls the interruptible load.” These limitations are also directed to transmitting data over a network. These are recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). Therefore these limitations don’t amount to significantly more than the judicial exception.

Claim 9 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 1. Claim 9 includes additional limitations, “a processor; and a memory connected to the processor for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to execute a grid load interactive control method based on adaptive load characteristics” Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. Using a processor to perform the abstract idea steps amounts to no more than mere instructions to apply the exception using a 

Claim 13 and 14 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 5 and 6 respectively. Claim 13 and 14 based on their dependency to claim 9 includes additional limitations, “a processor; and a memory connected to the processor for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to execute a grid load interactive control method based on adaptive load characteristics” Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. Using a processor to perform the abstract idea steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 1. Claim 17 includes additional limitations, “A non-transitory computer readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, realizes a grid load interactive control method based on adaptive load characteristics” Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vandiver (US20020173927A1) hereinafter Vandiver.

Regarding claim 1,
Vandiver teaches, A grid load interactive control method based on adaptive load characteristics, comprising:
receiving, by a grid load terminal, a test presetting message sent by a master station and sending message reply information to the master station, wherein the test presetting message comprises a test presetting instruction; (¶0042 teaches signal generation controller 606 of the test equipment (grid load terminal) receives test sequence (presetting message) from the external user interface 602 (master station). ¶0043 teaches, the signal generation controller 606 along with the processor 624 analyzes the timed status response based on the test sequence and reports the results to the user interface 603 and then to the external user interface 602)
parsing, by the grid load terminal, the test presetting message to obtain the test presetting instruction; building, by the grid load terminal, a test environment, generating a virtual action exit in the test environment when the test presetting instruction generates a record; and (¶0041 teaches, An exemplary test sequence, once initiated, provides instruction to the signal generation controller 606 to produce and apply both digital and analog test stimulus to the device under test 616. ¶0032-¶0033 and Fig. 5 teaches the process of executing a test sequence. ¶0033 and Fig. 5 step 322 teaches an test sequence exit and step 328 teaches generating a test report. 
sending, by the grid load terminal, instruction response comprising the record to the master station so that the master station determines whether a test is successful according to the record. (¶0043 teaches the signal generation controller 606 sends the test report to external user interface 602)

Regarding claim 9,
Vandiver teaches, A terminal in a power grid, comprising: 
a processor; and a memory connected to the processor for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to execute a grid load interactive control method based on adaptive load characteristics, wherein the method comprises: (See Fig. 8 and ¶0039 test equipment 601 with processor 624, signal generation controller 606 etc.) 
receiving a test presetting message sent by a master station and sending message reply information to the master station, wherein the test presetting message comprises a test presetting instruction; (¶0042 teaches signal generation controller 606 of the test equipment (grid load terminal) receives test sequence (presetting message) from the external user interface 602 (master station). ¶0043 teaches, the signal generation controller 606 along with the processor 624 analyzes the timed status response based on the test sequence and reports the results to the user interface 603 and then to the external user interface 602)
parsing the test presetting message to obtain the test presetting instruction; building a test environment, generating a virtual action exit in the test environment when the test presetting instruction generates a record; and (¶0041 teaches, An exemplary test sequence, once initiated, provides instruction to the signal generation controller 606 to produce and apply both digital and analog test stimulus to the device under test 616. ¶0032-¶0033 and Fig. 5 teaches the process of executing a test sequence. ¶0033 and Fig. 5 step 322 teaches an test sequence exit and step 328 teaches generating a test report.)
sending instruction response comprising the record to the master station so that the master station determines whether a test is successful according to the record. (¶0043 teaches the signal generation controller 606 sends the test report to external user interface 602)

Regarding claim 17,
Vandiver teaches, A non-transitory computer readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, realizes a grid load interactive control method based on adaptive load characteristics, wherein the method comprises: receiving a test presetting message sent by a master station and sending message reply information to the master station, wherein the test presetting message comprises a test presetting instruction; (¶0042 teaches signal generation controller 606 of the test equipment (grid load terminal) receives test sequence (presetting message) from the external user interface 602 (master station). ¶0043 teaches, the signal generation controller 606 along with the processor 624 analyzes the timed status response based on the test sequence and reports the results to the user interface 603 and then to the external user interface 602)
parsing the test presetting message to obtain the test presetting instruction; building a test environment, generating a virtual action exit in the test environment when the test presetting instruction generates a record; and (¶0041 teaches, An exemplary test sequence, once initiated, provides instruction to the signal generation controller 606 to produce and apply both digital and analog test stimulus to the device under test 616. ¶0032-¶0033 and Fig. 5 teaches the process of executing a test sequence. ¶0033 and Fig. 5 step 322 teaches an test sequence exit and step 328 teaches generating a test report. )
sending instruction response comprising the record to the master station so that the master station determines whether a test is successful according to the record. (¶0043 teaches the signal generation controller 606 sends the test report to external user interface 602)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver (US20020173927A1) hereinafter Vandiver in view of Lancaster (US20140167528A1) hereinafter Lancaster.

Regarding claim 2, 
The method according to claim 1, further comprising: receiving a direct power restoring instruction sent by the master station, wherein the direct power restoring instruction comprises a control restoring instruction and a restoring reminding signal; (Lancaster  in ¶0034 teaches receiving a command from a central office to connect electricity service to a site. ¶0019 teaches “The connect service command instructs the network computing device 102(M) to connect or reconnect electricity service to the site 104(N)”)
executing a shutter closing control according to the control restoring instruction in response to determining that restoring power to a current line is allowed; and (¶0026 teaches, “If the resultant impedance is above the threshold impedance, the monitor 218 determines that no potentially unsafe conditions are present and the control logic 220 allows or instructs the service switch 114 to connect/reconnect electricity service to the site.”)
sending the restoring reminding signal to an alarm device in response to determining that restoring power to the current line is not allowed, so that the alarm device sends alarm information. (¶0036 teaches, If the resultant voltage and/or impedance is below the threshold impedance, at block 408 the monitor determines that “YES” a potentially unsafe condition and, at block 410, control logic prevents the service switch from connecting/reconnecting electricity service to the site.)
Lancaster is an art in the area of interest as it teaches, a safety mechanism to monitor a circuit internal to the site and to prevent the service switch from connecting electricity service to the site while a potentially unsafe condition is detected (see Abstract). A combination of Lancaster with Vandiver would allow the combined system to receive power restoration command, determining if power restoration is allowed and closing a shutter if it is allowed. It would have been obvious to one of ordinary skill in the art before the effective filing date to 

Regarding claim 4,
Vandiver and Lancaster teaches, The method according to claim 2, wherein the restoring reminding signal comprises: a voice output signal and/or a control output signal. (Lancaster in ¶0034 teaches receiving a command from a central office to connect electricity service to a site. ¶0019 teaches “The connect service command instructs the network computing device 102(M) to connect or reconnect electricity service to the site 104(N)”)

Regarding claim 10,
Vandiver doesn’t teach, The terminal according to claim 9, wherein the method further comprises:
receiving a direct power restoring instruction sent by the master station, wherein the direct power restoring instruction comprises a control restoring instruction and a restoring reminding signal; (Lancaster  in ¶0034 teaches receiving a command from a central office to connect electricity service to a site. ¶0019 teaches “The connect service command instructs the network computing device 102(M) to connect or reconnect electricity service to the site 104(N)”)
executing a shutter closing control according to the control restoring instruction in response to determining that restoring power to a current line is allowed; and (¶0026 teaches, “If the resultant impedance is above the threshold impedance, the monitor 218 
sending the restoring reminding signal to an alarm device in response to determining that restoring power to the current line is not allowed, so that the alarm device sends alarm information. (¶0036 teaches, If the resultant voltage and/or impedance is below the threshold impedance, at block 408 the monitor determines that “YES” a potentially unsafe condition and, at block 410, control logic prevents the service switch from connecting/reconnecting electricity service to the site.)
Lancaster is an art in the area of interest as it teaches, a safety mechanism to monitor a circuit internal to the site and to prevent the service switch from connecting electricity service to the site while a potentially unsafe condition is detected (see Abstract). A combination of Lancaster with Vandiver would allow the combined system to receive power restoration command, determining if power restoration is allowed and closing a shutter if it is allowed. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Lancaster with Vandiver because by doing so one would be able to safely remotely connecting and disconnecting electricity service to a site as taught by Lancaster in ¶0011

Regarding claim 12,
Vandiver and Lancaster teaches, The terminal according to claim 10, wherein the restoring reminding signal comprises: a voice output signal and/or a control output signal. (Lancaster in ¶0034 teaches receiving a command from a central office to connect electricity 

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver (US20020173927A1) hereinafter Vandiver in view of Lancaster (US20140167528A1) hereinafter Lancaster and further in view of King et. al. (US20130123998A1) hereinafter King.

Regarding claim 3,
Vandiver doesn’t teach, The method according to claim 1, further comprising:
receiving a power restoring delay instruction sent by the master station, ….., a control restoring instruction and a restoring reminding signal; (Lancaster in ¶0034 teaches receiving a command from a central office to connect electricity service to a site)
executing a shutter closing control according to the control restoring instruction in response to determining that restoring power to a current line is allowed; and (Lancaster in ¶0026 teaches, “If the resultant impedance is above the threshold impedance, the monitor 218 determines that no potentially unsafe conditions are present and the control logic 220 allows or instructs the service switch 114 to connect/reconnect electricity service to the site.”)
sending the restoring reminding signal to the alarm device in response to determining that restoring power to the current line is not allowed, so that the alarm device sends the alarm information. (Lancaster in ¶0036 teaches, If the resultant voltage and/or impedance is below the threshold impedance, at block 408 the monitor determines that “YES” a potentially unsafe condition and, at block 410, control logic prevents the service switch from connecting/reconnecting electricity service to the site.)


However Vandiver and Lancaster doesn’t teach, .. wherein the power restoring delay instruction comprises a preset delay time…(King in ¶0060 teaches, the communication signals may include time delay information as well as the thresholds. In this instance, small local parts of the power grid may be controlled in a way to carry out phased power reconnection by implementing different lengths of time delays)
resetting a timer and starting timing; controlling the timer to stop timing when the time of the timer exceeds the preset delay time; (¶0083 teaches, Reconnection may take place immediately after sensing sufficient power is present on the power lines 104, by may occur after a finite time delay has elapsed in some embodiments. Various electricity meters 102, 202, 302, 402, may have different time delays)
King is an art in the area of interest as it teaches, electrical power systems having electricity meters, and more particularly to electricity meters having a remotely-activated service disconnect switch (see King ¶0002). A combination of King with Vandiver and Lancaster would 

Regarding claim 11,
Vandiver doesn’t teach, The terminal according to claim 9, wherein the method further comprises:
receiving a power restoring delay instruction sent by the master station, ….., a control restoring instruction and a restoring reminding signal; (Lancaster in ¶0034 teaches receiving a command from a central office to connect electricity service to a site)
executing a shutter closing control according to the control restoring instruction in response to determining that restoring power to a current line is allowed; and (Lancaster in ¶0026 teaches, “If the resultant impedance is above the threshold impedance, the monitor 218 determines that no potentially unsafe conditions are present and the control logic 220 allows or instructs the service switch 114 to connect/reconnect electricity service to the site.”)
sending the restoring reminding signal to the alarm device in response to determining that restoring power to the current line is not allowed, so that the alarm device sends the alarm information. (Lancaster in ¶0036 teaches, If the resultant voltage and/or impedance is below the threshold impedance, at block 408 the monitor determines that “YES” a potentially unsafe condition and, at block 410, control logic prevents the service switch from connecting/reconnecting electricity service to the site.)


However Vandiver and Lancaster doesn’t teach, .. wherein the power restoring delay instruction comprises a preset delay time…(King in ¶0060 teaches, the communication signals may include time delay information as well as the thresholds. In this instance, small local parts of the power grid may be controlled in a way to carry out phased power reconnection by implementing different lengths of time delays)
resetting a timer and starting timing; controlling the timer to stop timing when the time of the timer exceeds the preset delay time; (¶0083 teaches, Reconnection may take place immediately after sensing sufficient power is present on the power lines 104, by may occur after a finite time delay has elapsed in some embodiments. Various electricity meters 102, 202, 302, 402, may have different time delays)
King is an art in the area of interest as it teaches, electrical power systems having electricity meters, and more particularly to electricity meters having a remotely-activated service disconnect switch (see King ¶0002). A combination of King with Vandiver and Lancaster would .

Claims 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver (US20020173927A1) hereinafter Vandiver in view of Kulathu et. al. (US20130035800A1) hereinafter Kulathu.

Regarding claim 5, 
Vandiver doesn’t teach, The method according to claim 1, further comprising: receiving information of an interruptible load sent by an extension terminal through generic object oriented substation event (GOOSE) communication; and (Kulathu teaches ¶0065-¶0070 teaches central controller (CC) receives load data along with priorities from local controller (LC). ¶0150 and ¶0030 teaches central controller and local controller communicates using generic object oriented substation event (GOOSE) communication protocol)
sending a load shedding instruction to the extension terminal through GOOSE communication so that the extension terminal controls the interruptible load. (¶0071-¶0077 teaches central controller (CC) processes information received from substations and issues load shedding command to local controller (LC). ¶0014 teaches, local controller carry out load shedding in the respective local process area based on the power management command issued)


Regarding claim 6,
Vandiver doesn’t teach, The method according to claim 1, further comprising: receiving information of a interruptible load sent by a grid load subunit; and (Kulathu ¶0065-¶0070 teaches central controller (CC) receives load data along with priorities from local controller (LC). ¶0150 and ¶0030 teaches central controller and local controller communicates using generic object oriented substation event (GOOSE) communication protocol)
sending a load shedding instruction or a load restoring instruction to the grid load subunit so that the grid load subunit controls the interruptible load. (¶0071-¶0077 teaches central controller (CC) processes information received from substations and issues load shedding command to local controller (LC). ¶0014 teaches, local controller carry out load shedding in the respective local process area based on the power management command issued)
Kulathu is an art in the area of interest as it teaches Power management system and communication between controllers in a process area (see Abstract). A combination of Kulathu 

Regarding claim 13,
Vandiver doesn’t teach, The terminal according to claim 9, wherein the method further comprises:
receiving information of an interruptible load sent by an extension terminal through generic object oriented substation event (GOOSE) communication; and (Kulathu teaches ¶0065-¶0070 teaches central controller (CC) receives load data along with priorities from local controller (LC). ¶0150 and ¶0030 teaches central controller and local controller communicates using generic object oriented substation event (GOOSE) communication protocol)
sending a load shedding instruction to the extension terminal through GOOSE communication so that the extension terminal controls the interruptible load. (¶0071-¶0077 teaches central controller (CC) processes information received from substations and issues load shedding command to local controller (LC). ¶0014 teaches, local controller carry out load shedding in the respective local process area based on the power management command issued)
Kulathu is an art in the area of interest as it teaches Power management system and communication between controllers in a process area (see Abstract). A combination of Kulathu 

Regarding claim 14,
Vandiver doesn’t teach, The terminal according to claim 9, wherein the method further comprises: receiving information of a interruptible load sent by a grid load subunit; and (Kulathu ¶0065-¶0070 teaches central controller (CC) receives load data along with priorities from local controller (LC). ¶0150 and ¶0030 teaches central controller and local controller communicates using generic object oriented substation event (GOOSE) communication protocol)
sending a load shedding instruction or a load restoring instruction to the grid load subunit so that the grid load subunit controls the interruptible load. (¶0071-¶0077 teaches central controller (CC) processes information received from substations and issues load shedding command to local controller (LC). ¶0014 teaches, local controller carry out load shedding in the respective local process area based on the power management command issued)
Kulathu is an art in the area of interest as it teaches Power management system and communication between controllers in a process area (see Abstract). A combination of Kulathu with Vandiver would allow the combined system to receive and send load and load shedding 

Claim 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver (US20020173927A1) hereinafter Vandiver in view of Premerlani et. al. (US20070136013A1) hereinafter Kulathu and further in view of Vittal et. al. (AN INTELLIGENT ADAPTIVE LOAD SHEDDING SCHEME) hereinafter Vittal.

Regarding claim 7, 
Vandiver doesn’t teach, The method according to claim 1, further comprising: collecting bus voltage and calculating grid frequency and frequency slip in real time; determining change of the grid frequency; and (Applicant’s specification or claim doesn’t define frequency slip and frequency slip doesn’t appear to be a term of the art. Under broadest reasonable interpretation frequency slip is being interpreted as rate of change of frequency. Premerlani in Fig. 1 and ¶0013-¶0014 teaches collecting  phase voltage and calculating frequency (36) and frequency rate of change (38) from the voltage. ¶0014 also teaches, Switching means 26 may provide control for removing power to all or a selected portion of the electrical power system, for example when a high frequency rate of change condition exists in 
Premerlani is an art in the area of interest as it teaches measuring a rate of change of frequency (See Abstract). A combination of Premerlani with Vandiver would allow the combined system to receive voltage information and calculate frequency and rate of change of frequency. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Premerlani with Vandiver because doing so would allow accurate frequency calculation (See Premerlani ¶0004-¶0006).

Vandiver and Premerlani as combined doesn’t explicitly teach, performing load shedding according to a sequential-round load shedding control mode or an independent-round load shedding control mode in response to determining that the grid frequency drops. (Although Premerlani teaches Switching means 26 may provide control for removing power to all or a selected portion of the electrical power system, for example when a high frequency rate of change condition exists, it doesn’t explicitly teach load shedding based on frequency drops. Vittal in page 3-4 section 3.5 Frequency Threshold, Step Size and Time Delay teaches performing load shedding based on grid frequency drop)
Vittal is an art in the area of interest as it teaches an intelligent adaptive load-shedding scheme based on the rate of frequency decline (see Abstract). A combination of Vittal with Vandiver and Premerlani would allow the combined system to perform load shedding based on grid frequency drop. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Vittal with Vandiver and Premerlani because by 

Regarding claim 8, 
Vandiver, Premerlani and Vittal teaches,  The method according to claim 7, wherein the sequential-round load shedding control mode comprises: adopting the sequential-round load shedding control with different frequency drop depths and frequency slip speeds according to a preset grid frequency setting value and a frequency slip setting value; and (Applicant’s specification or claim doesn’t define frequency slip speed and frequency slip speed doesn’t appear to be a term of the art. Under broadest reasonable interpretation frequency slip speed is being interpreted as rate of change of frequency. Vittal in page 2-4 section 3 LOAD SHEDDING SCHEME teaches, a second layer load shedding scheme based on frequency rate of decline (mi) and frequency drop depth compared to threshold rate of decline (m0) and threshold frequency)
the independent-round load shedding control mode comprises: setting an independent frequency action setting value for each round according to the frequency drop depth and setting multiple rounds of load shedding control for different frequency drop depths. (Vittal in page 2-4 section 3 LOAD SHEDDING SCHEME teaches, a conventional load shedding scheme where a different percentage of load is shed at each step of frequency drop depth compared to threshold frequency)

Regarding claim 15,
The terminal according to claim 9, wherein the method further comprises: collecting bus voltage and calculating grid frequency and frequency slip in real time; (Applicant’s specification or claim doesn’t define frequency slip and frequency slip doesn’t appear to be a term of the art. Under broadest reasonable interpretation frequency slip is being interpreted as rate of change of frequency. Premerlani in Fig. 1 and ¶0013-¶0014 teaches collecting phase voltage and calculating frequency (36) and frequency rate of change (38) from the voltage. ¶0014 also teaches, switching means 26 may provide control for removing power to all or a selected portion of the electrical power system, for example when a high frequency rate of change condition exists in the electrical power system. Conditioning circuit 22 may determine whether any frequency rate of change limits are exceeded)
Premerlani is an art in the area of interest as it teaches measuring a rate of change of frequency (See Abstract). A combination of Premerlani with Vandiver would allow the combined system to receive voltage information and calculate frequency and rate of change of frequency. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Premerlani with Vandiver because doing so would allow accurate frequency calculation (See Premerlani ¶0004-¶0006).

Vandiver and Premerlani as combined doesn’t explicitly teach, determining change of the grid frequency; and performing load shedding according to a sequential-round load shedding control mode or an independent-round load shedding control mode in response to determining that the grid frequency drops. (Although Premerlani teaches Switching means 26 may provide control for removing power to all or a selected portion of the electrical power system, for example when a high frequency rate of change condition exists, it doesn’t explicitly 
Vittal is an art in the area of interest as it teaches an intelligent adaptive load-shedding scheme based on the rate of frequency decline (see Abstract). A combination of Vittal with Vandiver and Premerlani would allow the combined system to perform load shedding based on grid frequency drop. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Vittal with Vandiver and Premerlani because by doing so one can limit the extent of the damage, and are able to restore the system rapidly, as taught by Vittal in section 1 INTRODUCTION.

Regarding claim 16,
Vandiver, Premerlani and Vittal teaches,  The terminal according to claim 15, wherein the method further comprises: the sequential-round load shedding control mode comprises: adopting the sequential-round load shedding control with different frequency drop depths and frequency slip speeds according to a preset grid frequency setting value and a frequency slip setting value; and (Applicant’s specification or claim doesn’t define frequency slip speed and frequency slip doesn’t appear to be a term of the art. Under broadest reasonable interpretation frequency slip speed is being interpreted as rate of change of frequency. Vittal in page 2-4 section 3 LOAD SHEDDING SCHEME teaches, a second layer load shedding scheme based on frequency rate of decline (mi) and frequency drop depth compared to threshold rate of decline (m0) and threshold frequency)
the independent-round load shedding control mode comprises: setting an independent frequency action setting value for each round according to the frequency drop depth and setting multiple rounds of load shedding control for different frequency drop depths. (Vittal in page 2-4 section 3 LOAD SHEDDING SCHEME teaches, a conventional load shedding scheme where a different percentage of load is shed at each step of frequency drop depth compared to threshold frequency)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116